DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “a sideband memory to store in a pre-rendered form objects of interest separate from a scene in which the objects of interest occur” and “wherein the objects of interest are pre-rendered separate from any video containing the scene” which is not supported by applicant’s specification as originally filed.  While applicant’s specification discloses wherein the objects of interest are not within the current viewport/display area (paragraph 156-159, Fig. 8A-D), there is no specific disclosure of the objects of interest being separate from a scene in which the objects of interest occur.  
Further, while applicant’s specification disclose a pre-rendering example of sending a partial view of the 360 degree video larger than the viewport for storage (see paragraph 163) there does not appear to be any specific description of storing the objects of interest separate from a scene in which the objects of interest occur.  There is no disclosure indicating that the objects of interest are transmitted and stored separate from the portion of video frame in which it occurs or how such separation of the objects of interest from the remainder of the video could be performed.

Claim 8 recites “pre-render the objects of interest separate from any video containing the scene” which is not supported by applicant’s specification as originally filed.  While applicant’s specification discloses wherein the objects of interest are not within the current viewport/display area (paragraph 156-159, Fig. 8A-D), there is no specific disclosure of the objects of interest being separate from a scene in which the objects of interest occur.  
Further, while applicant’s specification disclose a pre-rendering example of sending a partial view of the 360 degree video larger than the viewport for storage (see paragraph 163) there does not appear to be any specific description of storing the objects of interest separate from a scene in which the objects of interest occur.  There is no disclosure indicating that the objects of interest are transmitted and stored separate from the portion of video frame in which it occurs or how such separation of the objects of interest from the remainder of the video could be performed.

Claim 8 recites “if bandwidth is available, deliver at least a partial one of the pre-rendered objects of interest to a memory at the display” which is not supported by applicant’s specification as originally filed.  While applicant’s specification discloses delivering objects of interest if bandwidth is available (see Fig. 10, paragraph 167) and wherein the objects may be “pre-rendered” at the display device (paragraph 159, 164), there is no specific disclosure of pre-rendered objects of interest being delivered based upon available bandwidth or to a memory of the display.

Claim 14 recites “pre-render the objects of interest separate from any video containing the scene” which is not supported by applicant’s specification as originally filed.  While applicant’s specification discloses wherein the objects of interest are not within the current viewport/display area (paragraph 156-159, Fig. 8A-D), there is no specific disclosure of the objects of interest being separate from a scene in which the objects of interest occur.  
Further, while applicant’s specification disclose a pre-rendering example of sending a partial view of the 360 degree video larger than the viewport for storage (see paragraph 163) there does not appear to be any specific description of storing the objects of interest separate from a scene in which the objects of interest occur.  There is no disclosure indicating that the objects of interest are transmitted and stored separate from the portion of video frame in which it occurs or how such separation of the objects of interest from the remainder of the video could be performed.

Claim 14 recites “if bandwidth is available, deliver at least a partial one of the pre-rendered objects of interest to a memory at the display” which is not supported by applicant’s specification as originally filed.  While applicant’s specification discloses delivering objects of interest if bandwidth is available (see Fig. 10, paragraph 167) and wherein the objects may be “pre-rendered” at the display device (paragraph 159, 164), there is no specific disclosure of pre-rendered objects of interest being delivered based upon available bandwidth or to a memory of the display.

Claim 20 recites “pre-rendering the objects of interest separate from any video containing the scene” which is not supported by applicant’s specification as originally filed.  While applicant’s specification discloses wherein the objects of interest are not within the current viewport/display area (paragraph 156-159, Fig. 8A-D), there is no specific disclosure of the objects of interest being separate from a scene in which the objects of interest occur.  
Further, while applicant’s specification disclose a pre-rendering example of sending a partial view of the 360 degree video larger than the viewport for storage (see paragraph 163) there does not appear to be any specific description of storing the objects of interest separate from a scene in which the objects of interest occur.  There is no disclosure indicating that the objects of interest are transmitted and stored separate from the portion of video frame in which it occurs or how such separation of the objects of interest from the remainder of the video could be performed.

Claim 20 recites “if bandwidth is available, deliver at least a partial one of the pre-rendered objects of interest to a memory at the display” which is not supported by applicant’s specification as originally filed.  While applicant’s specification discloses delivering objects of interest if bandwidth is available (see Fig. 10, paragraph 167) and wherein the objects may be “pre-rendered” at the display device (paragraph 159, 164), there is no specific disclosure of pre-rendered objects of interest being delivered based upon available bandwidth or to a memory of the display.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “objects of interest separate from a scene in which the objects of interest occur” and “wherein the objects of interest are pre-rendered separate from any video containing the scene and prior to a determination that one of the objects of interest has entered the scene”.  It is unclear how a scene can be both a scene “in which the objects of interest occur” and a scene wherein the objects of interest have not yet entered.  It is unclear as to what exactly applicant considers a “scene” in this context, as it appears the scene is representative of the video outside of the viewport containing the object of interest and the video within the viewport before panning to the object of interest.

Claim 8 recites the limitation "the scene" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the scene" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the scene" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

While claim 5 recites “render in a current frame one of the objects of interest upon a determination that the object of interest is entering the current frame”, it is unclear how the “pre-rendered object of interest” would be rendered by the client device in a current frame.

While claim 10 recites “determine if the at least partial one of the pre-rendered objects of interest is entering the viewable area; and reference the memory to render the object of interest”, it is unclear how the “pre-rendered object of interest” would be referenced from memory to again be rendered.

While claim 16 recites “determine if the at least partial one of the pre-rendered objects of interest is entering the viewable area; and reference the memory to render the object of interest”, it is unclear how the “pre-rendered object of interest” would be referenced from memory to again be rendered.

While claim 22 recites “determining if the at least partial one of the pre-rendered objects of interest is entering the viewable area; and referencing the memory to render the object of interest”, it is unclear how the “pre-rendered object of interest” would be referenced from memory to again be rendered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas) (US 2018/0295400 A1) in view of Sowizral et al. (Sowizral) (US 2003/0065668 A1).
As to claim 2, Thomas discloses a system, comprising:
a display having a viewable area defining a viewport (VR head mounted display viewing particular based frames of 360 degree video; paragraph 94, 128, 138, 165);
a client communicatively coupled to the display to deliver a portion of a 360-degree video to substantially fit within the viewport (decoding and rendering the viewed base frame tiles; Fig. 7, paragraph 94, 128-135, 138, 165); and
a sideband memory to store in a rendered form objects of interest (ROI corresponding to particular objects; paragraph 95) separate from a scene in which the objects of interest occur (separately downloaded decoded and buffered ROI objects; see Fig. 7; paragraph 95-96, 127-128, 134-135), 
wherein the objects of interest are pre-rendered separate from any video containing the scene (separately downloaded decoded and buffered ROI objects; see Fig. 7; paragraph 95-96, 127-128, 134-135).
While Thomas discloses rendering and storing a ROI including objects in a separate memory from a scene in which the objects of interest occur, he fails to specifically disclose wherein the objects of interest are pre-rendered when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene.
In an analogous art, Sowizral discloses a system for delivering a virtual reality content (paragraph 4-6, 24) which will predict the particular the user’s future VR viewpoint (Fig. 7-9, paragraph 41-43) and will load into memory the objects of interest when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene (loading scene objects into memory predicted to be in the user’s future view; Fig. 9, 210-212; paragraph 11, 43) so as to reduce the delay experienced for downloading and rendering the desired portion of the VR scene (paragraph 6, 37, 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’ system to include wherein the objects of interest are pre-rendered when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene, as taught in combination with Sowizral, for the typical benefit of reducing the delay experienced for downloading and rendering the desired portion by predicting the future user view.

As to claim 3, Thomas and Sowizral disclose wherein the display comprises a head mounted display (HMD) (see Thomas at paragraph 138). 

As to claim 5, Thomas and Sowizral disclose wherein the client is further to render in a current frame one of the objects of interest upon a determination that the object of interest is entering the current frame (predicted viewpoint objects are stored in memory and output when the current viewpoint includes the predicted objects; see Sowizral at Fig. 7-9, paragraph 41-43 and see Thomas at Fig. 7; paragraph 95-96, 127-128, 134-135).

Claims 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Sowizral and further in view of Khalid et al. (Khalid) (US 2017/0316607 A1).
As to claim 4, while Thomas and Sowizral disclose utilizing a HMD to pan around the 360-degree video, they fail to specifically disclose a motion engine to translate head movement to pan around the 360-degree video.
In an analogous art, Khalid discloses a system for delivering a portion of a 360 degree video to a head mounted display (Fig. 1, paragraph 22, 28) which utilizes a motion engine to translate head movement of the HMD to pan around the 360-degree video (Khalid at Fig. 2-3, paragraph 18, 22, 44-46, 52) so as to enable the user to easily and naturally look around the virtual world (paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Sowizral’s system to include a motion engine to translate head movement to pan around the 360-degree video, as taught in combination with Khalid, for the typical benefit of enabling the user to easily and naturally look around the virtual world.

As to claim 6, while Thomas and Sowizral disclose wherein the objects of interest are identified in metadata of the 360-degree video (see Thomas at paragraph 95-96, 127-128, 135), they fail to specifically disclose wherein the metadata relates to one or more of an area of likely focus, crowdsource data, or audio data.
	In an analogous art, Khalid discloses a system for delivering a portion of a 360 degree video to a head mounted display (Fig. 1, paragraph 22, 28) which will predict the particular portion of the 360 degree video a user will request in the future (paragraph 62) by utilizing metadata identifying important objects likely to draw the users attention (paragraph 63), wherein the metadata relates to one or more of an area of likely focus, crowdsource data, or audio data (objects known or likely to draw user attention, including based upon sounds and history of other viewers; paragraph 62-63) so as to reduce lag by more accurately predicting additional objects video which will be desired by the user (paragraph 61-65).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Sowizral’s system to include wherein the objects of interest are identified in metadata of the 360-degree video, wherein the metadata relates to one or more of an area of likely focus, crowdsource data, or audio data, as taught in combination with Khalid, for the typical benefit of more accurately predicting the next portion of the video which will be desired by the user.

	As to claim 7, Thomas, Sowizral and Khalid disclose wherein at least one of the objects of interest is identified in the metadata of the 360-degree video as likely to enter the viewport at a subsequent time (see Sowizral at Fig. 7-9, paragraph 41-43 and Khalid at paragraph 62-63).

Claims 8-10, 14-16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Sowizral and Cole et al. (Cole) (US 2015/0346832 A1).
As to claim 8, Thomas discloses a graphics apparatus comprising logic implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to:
deliver a portion of a 360 video to a display (Fig. 7, paragraph 94, 128-135, 138, 165), the portion comprising a viewable area (VR head mounted display viewing particular based frames of 360 degree video; paragraph 94, 128, 138, 165);
identify objects of interest in the 360 degree video currently outside of the viewable area (metadata indicating recommended ROI to track objects; paragraph 32-33, 51, 88-96),
pre-render the objects of interest separate from any video containing the scene (separately downloaded, decoded and buffered ROI objects; see Fig. 7; paragraph 95-96, 127-128, 134-135).
While Thomas discloses rendering and storing a ROI including objects separate from a scene in which the objects of interest occur, he fails to specifically disclose monitoring bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, delivering at least a partial one of the pre-rendered objects of interest to a memory at the display, identifying objects of interest currently outside the viewable area and prior to a determination that one of the objects of interest has entered the scene.
In an analogous art, Sowizral discloses a system for delivering a virtual reality content (paragraph 4-6, 24) which will predict the particular the user’s future VR viewpoint (Fig. 7-9, paragraph 41-43) and will load into memory the objects of interest when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene (loading scene objects into memory predicted to be in the user’s future view; Fig. 9, 210-212; paragraph 11, 43) so as to reduce the delay experienced for downloading and rendering the desired portion of the VR scene (paragraph 6, 37, 40).
Additionally, in an analogous art, Cole discloses a system for delivering a portion of a 360 degree video to a head mounted display (Fig. 1, see abstract) which will monitor bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, deliver on a sideband at least a partial portion of video currently outside of the viewable area (video outside the current view is assigned lower priority, Fig. 16 and paragraph 208-212, with lower priority video is only transmitted if bandwidth is determined to be available, Fig. 15 and paragraph 194-200) so as to provide the user with access to video outside the their head position while ensuring the system stays within the networks bandwidth constraints (paragraph 8, 102, 227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’ system to include wherein the objects of interest are pre-rendered when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene, as taught in combination with Sowizral, for the typical benefit of reducing the delay experienced for downloading and rendering the desired portion by predicting the future user view.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Sowizral’s system to include monitoring bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, deliver at least a partial one of the objects of interest to a memory at the display, as taught in combination with Cole, for the typical benefit of ensuring the delivered video stays within the networks bandwidth constraints while providing the user with quick access to video outside the their head position.

As to claim 9, Thomas, Sowizral and Cole disclose wherein the display comprises a head mounted display (HMD) (see Thomas at paragraph 138). 

As to claim 10, Thomas, Sowizral and Cole disclose wherein the logic is further configured to:
determine if the at least partial one of the pre-rendered objects of interest is entering the viewable area (predicted viewpoint objects are stored in memory and output when the current viewpoint includes the predicted objects; see Sowizral at Fig. 7-9, paragraph 41-43 and see Thomas at Fig. 7; paragraph 95-96, 127-128, 134-135).; and
reference the memory to render the object of interest (see Sowizral at Fig. 7-9, paragraph 41-43 and see Thomas at Fig. 7; paragraph 95-96, 127-128, 134-135).

As to claim 14, Thomas discloses at least one non-transitory computer readable storage medium comprising a set of instructions which, when executed by a processor, cause a graphics system to:
deliver a portion of a 360 video to a display (Fig. 7, paragraph 94, 128-135, 138, 165), the portion comprising a viewable area (VR head mounted display viewing particular based frames of 360 degree video; paragraph 94, 128, 138, 165);
identify objects of interest in the 360 degree video currently outside of the viewable area (metadata indicating recommended ROI to track objects; paragraph 32-33, 51, 88-96),
pre-render the objects of interest separate from any video containing the scene (separately downloaded, decoded and buffered ROI objects; see Fig. 7; paragraph 95-96, 127-128, 134-135).
While Thomas discloses rendering and storing a ROI including objects separate from a scene in which the objects of interest occur, he fails to specifically disclose monitoring bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, delivering at least a partial one of the pre-rendered objects of interest to a memory at the display, identifying objects of interest currently outside the viewable area and prior to a determination that one of the objects of interest has entered the scene.
In an analogous art, Sowizral discloses a system for delivering a virtual reality content (paragraph 4-6, 24) which will predict the particular the user’s future VR viewpoint (Fig. 7-9, paragraph 41-43) and will load into memory the objects of interest when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene (loading scene objects into memory predicted to be in the user’s future view; Fig. 9, 210-212; paragraph 11, 43) so as to reduce the delay experienced for downloading and rendering the desired portion of the VR scene (paragraph 6, 37, 40).
Additionally, in an analogous art, Cole discloses a system for delivering a portion of a 360 degree video to a head mounted display (Fig. 1, see abstract) which will monitor bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, deliver on a sideband at least a partial portion of video currently outside of the viewable area (video outside the current view is assigned lower priority, Fig. 16 and paragraph 208-212, with lower priority video is only transmitted if bandwidth is determined to be available, Fig. 15 and paragraph 194-200) so as to provide the user with access to video outside the their head position while ensuring the system stays within the networks bandwidth constraints (paragraph 8, 102, 227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’ system to include wherein the objects of interest are pre-rendered when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene, as taught in combination with Sowizral, for the typical benefit of reducing the delay experienced for downloading and rendering the desired portion by predicting the future user view.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Sowizral’s system to include monitoring bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, deliver at least a partial one of the objects of interest to a memory at the display, as taught in combination with Cole, for the typical benefit of ensuring the delivered video stays within the networks bandwidth constraints while providing the user with quick access to video outside the their head position.

As to claim 15, Thomas, Sowizral and Cole disclose wherein the display comprises a head mounted display (HMD) (see Thomas at paragraph 138). 

As to claim 16, Thomas, Sowizral and Cole disclose wherein the logic is further configured to:
determine if the at least partial one of the pre-rendered objects of interest is entering the viewable area (predicted viewpoint objects are stored in memory and output when the current viewpoint includes the predicted objects; see Sowizral at Fig. 7-9, paragraph 41-43 and see Thomas at Fig. 7; paragraph 95-96, 127-128, 134-135).; and
reference the memory to render the object of interest (see Sowizral at Fig. 7-9, paragraph 41-43 and see Thomas at Fig. 7; paragraph 95-96, 127-128, 134-135).

As to claim 20, Thomas discloses a method comprising:
delivering a portion of a 360 video to a display (Fig. 7, paragraph 94, 128-135, 138, 165), the portion comprising a viewable area (VR head mounted display viewing particular based frames of 360 degree video; paragraph 94, 128, 138, 165);
identifying objects of interest in the 360 degree video currently outside of the viewable area (metadata indicating recommended ROI to track objects; paragraph 32-33, 51, 88-96),
pre-rendering the objects of interest separate from any video containing the scene (separately downloaded, decoded and buffered ROI objects; see Fig. 7; paragraph 95-96, 127-128, 134-135).
While Thomas discloses rendering and storing a ROI including objects separate from a scene in which the objects of interest occur, he fails to specifically disclose monitoring bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, delivering at least a partial one of the pre-rendered objects of interest to a memory at the display, identifying objects of interest currently outside the viewable area and prior to a determination that one of the objects of interest has entered the scene.
In an analogous art, Sowizral discloses a system for delivering a virtual reality content (paragraph 4-6, 24) which will predict the particular the user’s future VR viewpoint (Fig. 7-9, paragraph 41-43) and will load into memory the objects of interest when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene (loading scene objects into memory predicted to be in the user’s future view; Fig. 9, 210-212; paragraph 11, 43) so as to reduce the delay experienced for downloading and rendering the desired portion of the VR scene (paragraph 6, 37, 40).
Additionally, in an analogous art, Cole discloses a system for delivering a portion of a 360 degree video to a head mounted display (Fig. 1, see abstract) which will monitor bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, deliver on a sideband at least a partial portion of video currently outside of the viewable area (video outside the current view is assigned lower priority, Fig. 16 and paragraph 208-212, with lower priority video is only transmitted if bandwidth is determined to be available, Fig. 15 and paragraph 194-200) so as to provide the user with access to video outside the their head position while ensuring the system stays within the networks bandwidth constraints (paragraph 8, 102, 227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’ system to include wherein the objects of interest are pre-rendered when the scene is not currently in the viewport and prior to a determination that one of the objects of interest has entered the scene, as taught in combination with Sowizral, for the typical benefit of reducing the delay experienced for downloading and rendering the desired portion by predicting the future user view.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Sowizral’s system to include monitoring bandwidth being used to deliver the portion of the 360-degree video and if bandwidth is available, deliver at least a partial one of the objects of interest to a memory at the display, as taught in combination with Cole, for the typical benefit of ensuring the delivered video stays within the networks bandwidth constraints while providing the user with quick access to video outside the their head position.

As to claim 21, Thomas, Sowizral and Cole disclose wherein the display comprises a head mounted display (HMD) (see Thomas at paragraph 138). 

As to claim 22, Thomas, Sowizral and Cole disclose wherein the logic is further configured to:
determining if the at least partial one of the pre-rendered objects of interest is entering the viewable area (predicted viewpoint objects are stored in memory and output when the current viewpoint includes the predicted objects; see Sowizral at Fig. 7-9, paragraph 41-43 and see Thomas at Fig. 7; paragraph 95-96, 127-128, 134-135).; and
referencing the memory to render the object of interest (see Sowizral at Fig. 7-9, paragraph 41-43 and see Thomas at Fig. 7; paragraph 95-96, 127-128, 134-135).

Claims 11-13, 17-19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Sowizral and Cole and further in view of Khalid.
As to claim 11, 17, 23, while Thomas, Sowizral and Cole disclose wherein the objects of interest are identified in metadata of the 360-degree video (see Thomas at paragraph 95-96, 127-128, 135), they fail to specifically disclose wherein the metadata relates to one or more of an area of likely focus, crowdsource data, or audio data.
	In an analogous art, Khalid discloses a system for delivering a portion of a 360 degree video to a head mounted display (Fig. 1, paragraph 22, 28) which will predict the particular portion of the 360 degree video a user will request in the future (paragraph 62) by utilizing metadata identifying important objects likely to draw the users attention (paragraph 63), wherein the metadata relates to one or more of an area of likely focus, crowdsource data, or audio data (objects known or likely to draw user attention, including based upon sounds and history of other viewers; paragraph 62-63) so as to reduce lag by more accurately predicting additional objects video which will be desired by the user (paragraph 61-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas, Sowizral and Cole’s system to include wherein the objects of interest are identified in metadata of the 360-degree video, wherein the metadata relates to one or more of an area of likely focus, crowdsource data, or audio data, as taught in combination with Khalid, for the typical benefit of more accurately predicting the next portion of the video which will be desired by the user.

	As to claim 12, 18, 24, Thomas, Sowizral, Cole and Khalid disclose wherein at least one of the objects of interest is identified in the metadata of the 360-degree video as likely to enter the viewport at a subsequent time (see Sowizral at Fig. 7-9, paragraph 41-43 and Khalid at paragraph 62-63).

As to claim 13, 19, 25, Thomas, Sowizral, Cole and Khalid disclose wherein the crowdsource data relates to where other viewers have panned at a point in the 360-degree video (see Khalid at paragraph 62-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424